Title: James Madison to George W. Featherstonhaugh, 13 March 1828
From: Madison, James
To: Featherstonhaugh, George William


	    
	      Dear Sir
	      
		Montpellier
		  Mar. 13, 1828
	      
	    
	    
I have duly recd. your letter of Feby. 28. and congratulate you on your return from your transatlantic visit, so rich in the Geological spoils of a foreign region, and with the laudable purpose of gathering like tributes from your own.
To say nothing of this Continent, compared with the other, it cannot be doubted that the U. States rival in that kind of resources, any equal portion of the other; and the physical features of this particular State would seem to promise its full quota.  But the subject has as yet recd. so little of a Scientific attention, as far as I know, that I am at a loss to name to you a single correspondent who could be relied on as a productive one.  Our State Engineer, Mr. Crozet, formerly of West Point, is suggested by his general character as a man of Science, and by his particular occupation & opportunities, and may not be disinclined to aid your views.  I am however without the slightest acquaintance with him, having never even seen him.
For myself, you are very justly aware of the disqualifying effect of time on my personal agency.  However my good wishes may expand with new prospects for Science, or for the new Science of geology, opened by the inquisitive genius of the age, I am under the increasing necessity of narrowing the field in which a passive curiosity even can be indulged.  I can only join in applauding those who avail themselves of the proper stages of life, and of their superior capacities for enlarging the sphere of human knowledge.  And this is only to be done more especially in the Geological Section in the mode in which you are co-operating, that of bringing into comparative views, the appropriate materials.  Experiment and comparison may be regarded as the two eyes of Philosophy, and it will require, I suspect, the best use of both, to reduce into a satisfactory system, the irregular & intermingled phenomena to be observed on the outside, and the penetrable inside of our little globe.  Whatever doubts I may have on the subject, I hope you will have note of my sincerity in the esteem & cordial respects which I pray you to accept.

	    
	      James Madison
	    
	  